Not For Publication in West's Federal Reporter

            United States Court of Appeals
                         For the First Circuit
No. 10-1075

                            JOSEFINA CANALES,

                         Plaintiff, Appellant,

                                      v.

                        PATRICK R. DONAHOE,*
              POSTMASTER GENERAL OF THE UNITED STATES,

                          Defendant, Appellee.


            APPEAL FROM THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF PUERTO RICO
          [Hon. Daniel R. Domínguez, U.S. District Judge]


                                   Before

                  Torruella, Leval,** and Thompson,
                           Circuit Judges.


     Bámily López-Ortiz, with whom López Toro Law Office, was on
brief for appellant.
     Michael J. Elston, Special Assistant United States Attorney,
with whom Rosa Emilia Rodríguez-Vélez, United States Attorney, was
on brief for appellee.


                            December 14, 2010




*
    Pursuant to Fed. R. App. P. 43(c)(2), Postmaster General
Patrick R. Donahoe, is substituted for former Postmaster General
John E. Potter as appellee.
**
     Of the Second Circuit, sitting by designation.
          Per Curiam.    After a careful examination of the district

court record and the parties' briefs, it "clearly appear[s] that no

substantial   question   is   presented."   1st   Cir.   R.   27.0(c).

Accordingly, the district court's judgment is summarily affirmed.

          Affirmed.




                                  -2-